


110 HR 4683 IH: Free Competition in Currency Act of

U.S. House of Representatives
2007-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4683
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2007
			Mr. Paul introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to repeal certain
		  superfluous sections of criminal law which may be subject to prosecutorial
		  abuse.
	
	
		1.Short titleThis Act may be cited as the
			 Free Competition in Currency Act of
			 2007.
		2.Repeal of
			 superfluous sections
			(a)In
			 generalTitle 18, United
			 States Code, is amended by striking sections 486 (relating to uttering coins of
			 gold, silver, or other metal) and 489 (making or possessing likeness of
			 coins).
			(b)Conforming
			 amendment to table of sectionsThe table of sections at the
			 beginning of chapter 25 of title 18, United States Code, is amended by striking
			 the items relating to the sections stricken by subsection (a).
			(c)Special rule
			 concerning retroactive effectAny prosecution under the sections stricken
			 by subsection (a) shall abate upon the taking effect of this Act. Any previous
			 conviction under those sections shall be null and void.
			
